United States Court of Appeals
                      For the First Circuit

No. 09-1847

                 DAVID EDUARDO CASTAÑEDA-CASTILLO;
                CARMEN JULIA DE LA CRUZ-CASTAÑEDA;
                       PIERA DINA CASTAÑEDA,

                           Petitioners,

                                v.

                        ERIC H. HOLDER, JR.,
                  UNITED STATES ATTORNEY GENERAL,

                            Respondent.


                  APPLICATION FOR ATTORNEY'S FEES
                 UNDER EQUAL ACCESS TO JUSTICE ACT


                              Before

                   Torruella, Ripple* and Lipez,
                          Circuit Judges.


     William P. Joyce, with whom Joyce & Associates P.C., was on
brief for petitioners.
     Matt A. Crapo, Attorney, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, with whom Tony West,
Assistant Attorney General, Civil Division, and Michelle Gorden
Latour, Assistant Director, were on brief for respondent.



                          July 17, 2013




*
    Of the Seventh Circuit, sitting by designation.
             TORRUELLA,      Circuit    Judge.          This   is   the    sixth      (and

hopefully    the    final)    installment          of   Petitioner       David   Eduardo

Castañeda's tumultuous voyage through our nation's immigration

system.     Castañeda began his journey more than twenty years ago,

when he arrived in the United States seeking political asylum based

on the alleged persecution he suffered at the hands of the Shining

Path, a ruthless guerrilla organization bent on overthrowing the

government of Perú.       On February 6, 2012, after his case generated

three court-of-appeals opinions, one district court opinion, and

numerous administrative determinations, an Immigration Judge (IJ)

finally granted asylum to Castañeda and his family members.

Subsequently, on April 12, 2012, we entered final judgment closing

Castañeda's case.       See Castañeda-Castillo v. Holder, 676 F.3d 1

(1st Cir. 2012) ("Castañeda V"). In so doing, we cautioned that we

were taking "no position on the deadline for filing, or potential

merit of, an application for attorneys' fees under the Equal Access

to Justice Act."     Id. at 3.       On July 12, 2012, Castañeda filed such

a petition, seeking to be awarded the attorneys' fees he incurred

while   litigating    his     case     in    federal     court,     as    well   as   the

attorneys    fees    related    to     the        administrative     proceedings       he

underwent.    After careful consideration, we grant his petition in

part and deny it in part.




                                            -2-
                               I. Background

            The full history of this case is chronicled in the four

prior opinions of this court and one opinion of the U.S. District

Court for the District of Massachusetts.           See     Castañeda-Castillo

v.    Gonzales,   464   F.3d   112   (1st   Cir.   2006)    ("Castañeda   I");

Castañeda-Castillo v. Gonzales, 488 F.3d 17 (1st Cir. 2007) (en

banc) ("Castañeda II"); United States v. Castañeda-Castillo, 739 F.

Supp. 2d 49 (D. Mass. 2010) ("Castañeda III"); Castañeda-Castillo

v. Holder, 638 F.3d 354 (1st Cir. 2011) ("Castañeda IV"); and

Castañeda V, 676 F.3d 1.       The following relevant facts are culled

from those decisions.

            A.    The Accomarca Massacre

            Castañeda, a former lieutenant in the Peruvian army, was

accused of taking part in the massacre of innocent villagers in

Accomarca, Perú (the "Accomarca Massacre") in 1985, during the

country's bloody struggle with the revolutionary Shining Path

movement.    Castañeda II, 488 F.3d at 19.         Castañeda led one of the

four patrols involved in the Accomarca operation but was three to

five miles away from the massacre, id., and was not in any way

involved in, or responsible for, the heinous actions of the larger

force.    Castañeda IV, 638 F.3d at 357; Castañeda II, 488 F.3d at

19.    The Peruvian Senate Human Rights Commission investigated the

events and determined that Castañeda's squad "was not involved in

any confrontations with [the] fugitive civilians" who were killed.


                                      -3-
Castañeda II, 488 F.3d at 19.     Despite this finding, Castañeda was

charged with homicide and abuse of authority before a military

tribunal,   although   said   charges    were   ultimately   dismissed.

Castañeda V, 676 F.3d at 2.       The dismissal was affirmed by the

Supreme Council of Military Justice, Perú's highest court with

jurisdiction over military justice matters.          See id.; Castañeda

III, 739 F. Supp. 2d at 52.1       Notwithstanding, Castañeda's name

became associated with the Massacre, and he and his family began

receiving death threats from the Shining Path, Castañeda IV, 638

F.3d at 357-58, a violent group that "is among the world's most

ruthless guerrilla organizations,"        Castañeda I, 464 F.3d at 114

n.3. Thereafter, members of the Shining Path sent death threats to

Castañeda, attempted to murder him twice and to kidnap one of his

daughters, and set off explosives in front of his parent's home.

Castañeda I, 464 F.3d at 120-21.         In fact, a bomb that went off

shortly after he left a restaurant with his family killed several

innocent bystanders.     Castañeda IV, 638 F.3d at 358.         In 1991,

following the murder of his neighbor, a former military officer who

apparently was also in the Shining Path's cross-hairs, Castañeda

and his family decided to flee Perú, and they arrived in the United

States on tourist visas.      Castañeda I, 464 F.3d at 120-21.




1
   In fact, several of the officers in the other patrols were
charged and convicted in Peruvian military tribunals. Castañeda
III, 739 F. Supp. 2d at 52.

                                   -4-
            B.    The Petition for Asylum; Castañeda I and II

            In 1993, Castañeda filed the petition for asylum that

gave rise to the instant saga.            Castañeda V, 676 F.3d at 2.2       It

was not until 2004 that the petition was denied by an IJ, who found

that Castañeda was barred from applying for asylum and withholding

of removal because he had participated in the persecution of others

on account of their political opinion, given his presumed role in

the military during the Accomarca Massacre.               Id.    The Board of

Immigration Appeals (BIA) affirmed in 2005.               Id.    Castañeda was

subsequently incarcerated and spent the next five years in the

Department of Homeland Security's (DHS) custody, until he was

finally released on bail in August 2010.            Id.     In the meantime,

Castañeda pursued a petition for review before us challenging the

BIA's denial of his petition for asylum (the "first petition for

review").   Said petition gave rise to our decision in Castañeda I,

where we found that the BIA's determination that Castañeda had

engaged   in     the   persecution   of    others   was   not    supported   by

substantial evidence. Castañeda I, 464 F.3d at 137. Subsequently,

we granted the government’s request to rehear the case en banc,

which resulted in our decision in Castañeda II.                 There, we held

that for the persecutor bar to apply to Castañeda, he must have had

prior or contemporaneous knowledge that his actions during the



2
    Castañeda listed his wife and two daughters as derivative
beneficiaries.

                                     -5-
Accomarca Massacre had the effect of assisting in the persecution

of others.      Castañeda II, 488 F.3d at 21-22.             We remanded the case

back to the immigration agencies for them to determine whether

Castañeda was credible when he denied having said knowledge.                       Id.

at 24-26.

             Following    remand,    the       IJ    again   denied       Castañeda's

application for asylum and withholding of removal, holding that (1)

he had not met his burden of proving that he did not persecute

others; (2) he had not established that he was persecuted on

account of his membership in a particular social group or because

of his political opinion; and (3) he had not established that he

had   an   objectively     reasonable      fear      of   future    persecution.

Castañeda IV, 638 F.3d at 359.           In May 2009, the BIA reversed the

IJ as to point (1), concluding that there was insufficient evidence

to    support    the    IJ's   finding     that       Castañeda     had    prior     or

contemporaneous        knowledge    of    the       Accomarca     Massacre.    Id.

Nevertheless, the BIA upheld the IJ's decision as to points (2) and

(3), reasoning that the Shining Path did not target Castañeda

because he was a member of a particular social group -- members of

the military who were linked to the Accomarca Massacre -- rather,

they targeted him out of revenge for the massacre.                 Id. at 362-63.

The BIA then found that Castañeda failed to prove that he had a

genuine fear of future persecution were he to return to Perú and

thus denied his application for asylum.                Id. at 359.


                                         -6-
           C.   Castañeda IV

           In June 2009, Castañeda filed a petition for review of

the BIA's ruling before this court (the "second petition for

review"). Said petition gave rise to our decision in Castañeda IV,

where we held that the BIA committed legal error when it reasoned

that the Shining Path's vindictive motivation precluded a finding

of persecution on account of a statutorily protected ground.     Id.

at 363.   In light of the "ordinary remand rule," we sent the case

back to the BIA for consideration of whether "Peruvian military

officers whose names became associated with the Accomarca massacre"

constituted a cognizable social group.        Id.    We emphasized,

however, that the "unusually prolonged and convoluted history of

this case prompt[ed] us to take the further step of retaining

jurisdiction over Castañeda's appeal while the BIA addresses these

issues on remand."   Id.

           On October 11, 2011, the BIA ruled that military officers

linked to the Accomarca Massacre comprised a cognizable social

group and that Castañeda suffered past persecution due to his

membership in such a group.    Castañeda V, 676 F.3d at 3.   The case

was remanded to the IJ so that she could determine whether the

government could rebut the presumption that Castañeda harbored a

well-founded fear of persecution if he were to return to Perú. Id.

On February 6, 2012, an IJ granted asylum to Castañeda and his




                                 -7-
family, effectively laying to rest an application for asylum that

had been pending for almost twenty years.    Id.

          D.   Castañeda V

          Castañeda's legal battles, however, were not over.       He

returned to this court and filed a motion requesting that we enter

a final judgment in his favor, noting that, in Castañeda IV, this

court had elected to retain jurisdiction over the post-remand

proceedings, and that it was now time to "officially terminate this

[c]ourt's jurisdiction."     In response, the government argued that

we had no authority to issue a final judgment, because we "lack[ed]

jurisdiction to pass judgment on the merits of this case."   Id.   It

maintained that Congress granted courts of appeals jurisdiction to

review only final orders of removal, and that, as the IJ's decision

to grant asylum to Castañeda was not such an order, we lacked

jurisdiction to enter a final judgment effectively sanctioning her

award of asylum as final.

          In Castañeda V, we rejected that argument.     676 F.3d at

1.   We explained that when we remanded this case to the BIA in

Castañeda IV, we "explicitly retained jurisdiction for the express

purpose of ensuring a speedy resolution of this case."    Id. at 3.

As such, we dismissed as moot the petition for review over which we

had retained jurisdiction in Castañeda IV, and directed the clerk

of the court to issue a final judgment in Castañeda's favor.    Id.




                                  -8-
The clerk of the court entered said judgment on April 12, 2012, the

same date that Castañeda V was decided.

          E.   The Extradition Proceedings

          During the pendency of Castañeda's second petition for

review, on March 9, 2010, the government filed a request for the

extradition of Castañeda to his native Perú. Castañeda III, 739 F.

Supp. 2d at 50.    The request stemmed from the government of Perú's

renewed decision to charge Castañeda with the crimes of aggravated

murder, kidnapping and forced disappearance arising from the events

surrounding the Accomarca Massacre. This request was the result of

a change in Perú's government and the revocation of an amnesty law

passed in 1995 which protected members of the military from further

prosecution. Id. at 52. No effort was made to extradite Castañeda

until five years after the new Peruvian government filed charges

against him.      Id. at 53.   Nevertheless, the government argued

before the federal district court in Massachusetts that Castañeda

should be held in custody without bail until a determination of

extraditability was made under 18 U.S.C. § 1834.     Id. at 50.   On

August 17, 2010, the district court in Castañeda III granted

Castañeda's request to be released on bail, finding that he had

established special circumstances warranting such relief.    Id. at




                                 -9-
63-64.   The government ultimately decided to voluntarily dismiss

the extradition proceedings against Castañeda in April 2011.3

          F.   The Habeas Corpus Proceedings

          Castañeda also filed a petition for a writ of habeas

corpus with the district court on February 2010, noting that he had

been detained by DHS for nearly four and a half years while he

waited for his asylum application to be adjudicated, despite having

no criminal history and not being subject to mandatory detention.

Given the extradition request, Castañeda was transferred to the

custody of the U.S. Marshal service, and the government moved for

the dismissal of the habeas petition on the grounds that Castañeda

had named the wrong custodian, presumably the DHS.     However, as

previously recounted, Castañeda ended up being released on bail on

August 2010, in the context of his extradition proceeding.

               II. The Petition for Attorneys' Fees

          Having dotted the tortured factual landscape, we now

proceed to discuss Castañeda's petition for attorneys' fees.




3
   Since American courts normally give deference to decisions of
foreign tribunals, Casey v. Dep't of State, 980 F.2d 1472, 1477
(D.C. Cir. 1992)(discussing deference given to a determination of
a foreign court in extradition proceeding), this was probably a
recognition that Castañeda's new charges in Perú were likely to be
dismissed under Peruvian double jeopardy principles. See Castañeda
IV, 638 F.3d at 361.

                               -10-
              On July 12, 2012, Castañeda filed the amended petition

for attorneys' fees that is now before us.4                  He first seeks an

award for fees he incurred in relation to his first petition for

review of the BIA's September 9, 2005 removal order, which resulted

in this court's decisions in Castañeda I and Castañeda II (en

banc).        Second, Castañeda seeks an award of attorneys' fees

incurred in relation to his second petition for review of the BIA's

May   26,     2009   removal    order,    which   resulted    in   this   court's

decisions in Castañeda IV and Castañeda V.             In addition to seeking

an award with respect to those four decisions, Castañeda seeks an

award    of    attorney's      fees   and   expenses   incurred     during    the

post-remand administrative removal proceedings that took place

after the remands ordered in Castañeda II and Castañeda IV.

Castañeda also seeks an award of attorneys' fees and expenses

incurred during the extradition and habeas proceedings that were



4
   Castañeda had filed an earlier petition for attorneys' fees on
April 6, 2012. The main difference between the two petitions seems
to be that, in the amended petition, Castañeda argues for a fee
enhancement under the EAJA. See 28 U.S.C. § 2412(d)(2)(A). It is
also worth noting that Castañeda's attorneys worked on this case on
a pro bono basis, and that he maintains that this should not be an
impediment to an award under the EAJA. The government does not
dispute this, and the case law seems to support Castañeda in this
regard. See Blum v. Stenson, 465 U.S. 886, 894-95 (1984) ("It is
also clear from the legislative history [of an analogous fee-
shifting statute, 42 U.S.C. § 1988] that Congress did not intend
the calculation of fee awards to vary depending on whether
plaintiff was represented by private counsel or by a nonprofit
legal services organization."). We therefore hold that Castañeda
may petition this court for attorneys' fees, even though his
attorneys worked on his case on a pro bono basis.

                                         -11-
conducted before the district court, as well as during several

administrative bond proceedings that were conducted before the

Executive   Office   for   Immigration   Review   ("EOIR").   Finally,

Castañeda also seeks to be awarded the fees incurred during the

preparation of both his original and amended application for

attorneys' fees.

                III. The Equal Access to Justice Act

            In the United States, each party is usually required to

bear its own attorneys' fees; "the prevailing party is not entitled

to collect them from the loser."    Buckhannon Bd. & Care Home, Inc.

v. W. Va. Dep't. of Health & Human Res., 532 U.S. 598, 602 (2001).

The Equal Access to Justice Act ("EAJA"), 28 U.S.C. § 2412, is an

exception to that rule.     It provides in part that

            a court shall award to a prevailing party . .
            . fees and other expenses . . . incurred by
            that party in any civil action . . . including
            proceedings for judicial review of agency
            action, brought by or against the United
            States in any court having jurisdiction of
            that action, unless the court finds that the
            position    of   the    United   States    was
            substantially justified or that special
            circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A).     The EAJA aims to "ensure that certain

individuals . . . will not be deterred from seeking review of, or

defending against, unjustified governmental action because of the

expense involved." Aronov v. Napolitano, 562 F.3d 84, 88 (1st Cir.

2009) (citing Scarborough v. Principi, 541 U.S. 401, 407 (2004)).

The Act "reduces the disparity in resources between individuals .

                                 -12-
. . and the federal government."      Id. (citing H.R. Rep. No. 99-

120(I), at 4 and 1985 U.S.C.C.A.N. at 133). Nevertheless, since it

effectively amounts to a partial waiver of sovereign immunity by

the United States, its scope must be strictly construed in favor of

the government.   Ardestani v. I.N.S., 502 U.S. 129, 137 (1991).

          The EAJA also mandates that a party seeking an award of

attorneys' fees must submit his petition "within thirty days of

final judgment in the action."        28 U.S.C. § 2412(d)(1)(B).

Consequently, in order for Castañeda to prove himself eligible for

an award of attorneys' fees under the EAJA, he must establish (1)

that he is the prevailing party in the civil action; (2) that his

petition was timely filed; (3) that the government's position was

not substantially justified; and (4) that no special circumstances

make an award against the government unjust.      Comm'r, I.N.S. v.

Jean, 496 U.S. 154, 158 (1990); Norris v. S.E.C., 695 F.3d 1261,

1264 (Fed. Cir. 2012).

                    IV. Eligibility Under EAJA

          We now proceed to discuss whether Castañeda meets the

four requirements listed above.    We do so in turn.

          A. Prevailing Party Status

                  1. Applicable Law

          The term "prevailing party," as used in the EAJA and

other fee-shifting statutes, is a "legal term of art." Buckhannon,




                               -13-
532 U.S. at 603.5          To be considered a prevailing party, a party

must be "awarded some relief by the court."                  Id.   The party must

also show (1) a "material alteration of the legal relationship of

the parties" and (2) a "judicial imprimatur on the change." Aronov,

562 F.3d at 89.        The Supreme Court has held that there are only two

situations that meet the judicial imprimatur requirement: (1) where

the party has "received a judgment on the merits" or (2) where the

party "obtained a court-ordered consent decree."                   Buckhannon, 532

U.S.   at   605.       A   party's    mere    success   in    accomplishing       its

objectives, however, is insufficient to confer it prevailing party

status.     Id. at 606; Aronov, 562 F.3d at 89.

                       2. Discussion

             The   government        recognizes     that     Castañeda     is     the

prevailing party in Castañeda II and Castañeda IV, but not in

Castañeda V. It argues that our decision to issue a final judgment

in   Castañeda     V   did   not   confer    upon   Castañeda      the   status    of

prevailing party, because said decision did not effectively "rule

on the merits" of Castañeda's second petition for review.                         The

government stresses that this court had already ruled on the merits

of such a petition in Castañeda IV, and that, following the remand


5
  The Supreme Court in Buckhannon interpreted the term "prevailing
party" as used in other fee-shifting statutes, namely those present
in the Fair Housing Act Amendments of 1988, 42 U.S.C. § 3613(c)(2)
and the Americans with Disabilities Act, 42 U.S.C. § 12205.
Nevertheless, the Supreme Court's interpretation is "presumed to
apply generally to all fee-shifting statutes that use the
prevailing party terminology." Aronov, 562 F.3d at 89.

                                       -14-
ordered in that case, the immigration agencies had independent

authority to grant Castañeda asylum. Once the decision was made by

an IJ to grant Castañeda asylum, the argument goes, such decision

did not depend on this court's judicial imprimatur or approval in

the form of a final judgment.      Therefore, the government argues

that the parties' legal relationship remained the same both before

and after we entered final judgment in Castañeda V, and that such

judgment cannot confer prevailing party status upon Castañeda under

the EAJA.

            Castañeda, for his part, argues that he is the prevailing

party in each of the proceedings of Castañeda I, Castañeda II,

Castañeda IV and Castañeda V.     He claims that the government has

mistakenly considered Castañeda IV and Castañeda V to be two

separate cases, when in reality they are not, because this court

did not issue a mandate after the Castañeda IV decision; instead,

it decided to retain jurisdiction and refrain from terminating that

proceeding.6   As such, Castañeda argues the decisions in Castañeda

IV and Castañeda V should be construed as forming part of the same

"civil action" under the EAJA, an action which was not terminated

until after Castañeda V.    Therefore, Castañeda maintains he became

a prevailing party in Castañeda V, when this court noted its




6
   This court did issue a mandate after our decision in Castañeda
IV, but that mandate was later recalled as having been issued in
error.

                                 -15-
previous findings in Castañeda IV, entered a final judgment and

issued a mandate effectively terminating the case.

           We agree with Castañeda that he should be accorded

prevailing party status with respect to Castañeda V.           In reaching

our conclusion, we have found instructive the Federal Circuit’s

ruling in Former Employees of Motorola Ceramic Products v. United

States, 336 F.3d 1360 (Fed. Cir. 2003). There, a pair of employees

who had been dismissed from their respective employments petitioned

the Department of Labor (DOL) for benefits.           Id. at 1362.   The DOL

denied their petitions and the employees sought review before the

Court of International Trade (CIT).       Id.    The CIT found the DOL’s

decision to be erroneous and thus remanded the case back to the DOL

for reconsideration, but retained jurisdiction over the proceedings

during remand.   Id.    The employees were granted their benefits and

afterwards filed an application for attorneys' fees pursuant to the

EAJA.   Id. at 1363.    The CIT denied the petition, holding that its

remand to the DOL did not constitute a judgment on the merits that

afforded   prevailing    party   status   to    the    employees,    and   the

employees appealed to the Federal Circuit.            Id.

           In order to determine whether the CIT’s remand order to

the DOL constituted relief on the merits, the Federal Circuit

relied on the Supreme Court's holdings in Sullivan v. Hudson, 490

U.S. 877 (1989) and Shalala v. Schaefer, 509 U.S. 292 (1993), and

distilled the following rule:


                                  -16-
             where the plaintiff secures a remand requiring
             further agency proceedings because of alleged
             error by the agency, the plaintiff qualifies
             as a prevailing party (1) without regard to
             the outcome of the agency proceedings where
             there has been no retention of jurisdiction by
             the court, or (2) when successful in the
             remand proceedings where there has been a
             retention of jurisdiction.

Former Emps., 336 F.3d at 1366.7    It follows that, under the second

prong of the rule, a court’s remand order to an administrative

agency, with retention of jurisdiction, creates a prevailing party

"if the party obtains the benefits it sought before the agency."

Id. at 1367 (our emphasis); see also Flom v. Holly Corp., 276 F.

App'x 615, 617 (9th Cir. 2008) (citing Former Employees with

approval).     The court thus found that the employees qualified as

prevailing parties under this prong, because they obtained relief

at the DOL after the CIT had remanded the case due to the agency’s

error.   Former Emps., 336 F.3d at 1367.

             In the case at bar, our remand order in Castañeda IV

explicitly stated that we were to retain jurisdiction during the

agency proceedings, due to the "unusually prolonged and convoluted

history of this case."    Castañeda IV, 638 F.3d at 363.   There is no

doubt that a material alteration of the relationship between the

parties ocurred when an IJ granted Castañeda his request for

asylum. However, in order to become a prevailing party, there must

have been a "judicial imprimatur" of that change.    That imprimatur


7
    The cases of Hudson and Schaefer will be discussed infra.

                                 -17-
did   not   come     until    our     decision       in    Castañeda      V,    when    we

acknowledged       that    "all     factual    and    legal     issues    relating     to

Petitioners' eligibility for asylum [had] now been resolved in

their favor by the administrative agency" and directed the clerk of

the court to issue a final judgment.                 Castañeda V, 676 F.3d at 2.

In essence, the final judgment we entered pursuant to Castañeda V

is the final judgment "on the merits" we would have entered after

deciding Castañeda IV, were it not for our decision to retain

jurisdiction over the ensuing agency proceedings.                        In requesting

that this court enter such a final judgment, Castañeda correctly

attempted to comply with the strictures of the Buckhannon decision,

which required him to secure a judgment on the merits or a court-

approved settlement in order to be considered a prevailing party.

532 U.S. at 605-06. He achieved the desired result and thus became

a prevailing party once the final judgment was entered.

            As can be seen, in arriving at this conclusion we have

traveled    down    a     similar    path     to   the    one   followed       in   Former

Employees, except that we consider that Castañeda only became a

prevailing party when, per his request, we entered a final judgment

pursuant to Castañeda V. We think this was a necessary step, given

Buckhannon's requirement that there be a "judgment on the merits,"

id., and the Supreme Court's holding in Melkonyan v. Sullivan, 501

U.S. 89, 94 (1991), that a "final judgment" under the EAJA "can

only be the judgment of a court of law."


                                         -18-
           B. Timeliness

                   1. Background

           The government's second argument is that Castañeda's

petition   for   attorneys'    fees      is    untimely    under    28   U.S.C.   §

2412(d)(1)(B). Said provision states that a proper application for

attorneys' fees must be submitted "within thirty days of final

judgment in the action."      Id.   A "final judgment" is defined by the

EAJA as a judgment that is final and unappealable.                       Id. at §

2412(d)(2)(G).    Castañeda notes that this court elected to retain

jurisdiction after its decision to remand in Castañeda IV, which

was decided on March 24, 2011.            Following remand, Castañeda was

able to prevail and obtain asylum in the immigration agencies, and

he thus returned to this court requesting that we enter a final

judgment in his favor. We entered such a final judgment, according

to our own terms, on April 12, 2012, pursuant to our order in

Castañeda V. Therefore, Castañeda argues that said judgment became

a "final judgment," within the meaning of the EAJA, on July 11,

2012, when the period for seeking certiorari to the Supreme Court

expired.    See Sup. Ct. R. 13.1.                   The decision to remand in

Castañeda IV, according to him, also became final and unappealable

as of that date, because this court retained jurisdiction over his

petition for review pending the completion of the post-remand

administrative    proceedings       at        the     immigration    agencies.

Consequently, as he filed his amended petition for attorneys' fees


                                      -19-
the day after, on July 12, 2012, Castañeda claims he is well within

the 30-day time period allowed by the EAJA.

            The government, for its part, claims that Castañeda's

petition is untimely.         It counters that if Castañeda wanted to

recover attorneys' fees for the proceedings that led to the

decision in Castañeda IV, he should have filed his petition by July

22, 2011, that is, 120 days after this court issued its judgment in

that decision.8      The government claims that the judgment issued

pursuant to Castañeda IV became a "final judgment" under the EAJA

on   June   22,   2011,    despite   this    court's   decision       to   retain

jurisdiction on the matter and forgo entering its own final

judgment    until   Castañeda    V   was    decided.    In   support       of   its

contention, it cites to several Supreme Court cases which have

interpreted when a judgment becomes "final" for EAJA purposes, but

those   cases     deal    with   judicial     review   of    Social    Security

Administration ("SSA") cases under 42 U.S.C. § 405(g) by the

district courts.         The government, nevertheless, relies on those

cases to argue that this court was stripped of its ability to

retain jurisdiction over Castañeda's petition for review following



8
   On the same date we issued our decision in Castañeda IV, the
clerk's office issued a judgment decreeing that we had vacated the
decision of the BIA and remanded the case for further proceedings
consistent with the opinion. The government arrives at the 120-day
total by adding the 90 days it took for the Castañeda IV judgment
to become final and unappealable, per Sup. Ct. R. 13.1, and the 30
days provided by the EAJA to file a petition for attorneys fees,
per 28 U.S.C. § 2412(d)(1)(B).

                                     -20-
our remand order in Castañeda IV, and that instead we were supposed

to enter a final judgment relinquishing jurisdiction on the matter,

thereby triggering the 120-day time period to file a petition for

attorneys' fees under the EAJA.

                   2. Supreme Court Jurisprudence on Judicial Review
                   of SSA Cases

          In order to understand the government's argument, it is

necessary to provide a brief summary of the specialized nature of

judicial review of SSA agency determinations.        In SSA cases, a

district court reviewing a decision rendered by an SSA agency may

only remand a case back to that agency under either sentence four

or sentence six of section 405(g).     See Melkonyan, 501 U.S. at 90.

Under sentence four of section 405(g), the district court must

enter "a judgment, affirming, modifying, or reversing the decision

of the Commissioner of Social Security, with or without remanding

the cause for a rehearing," 42 U.S.C. § 405(g), whereas under

sentence six, the district court "does not rule in any way as to

the correctness of the administrative determination," but instead

remands the case to the agency for further fact finding, Melkonyan,

501 U.S. at 98.9    Further, following a sentence six remand, the

agency "must return to the district court to 'file with the court



9
   Sentence six of section 405(g) provides that "[t]he court may
. . . remand the case to the Commissioner of Social Security for
further action by the Commissioner of Social Security, and it may
at any time order additional evidence to be taken before the
Commissioner of Social Security . . . ." 42 U.S.C. § 405(g).

                                -21-
any such additional or modified findings of fact and decision,'"

along with a supplemental record of the post-remand proceedings.

Id. (quoting 42 U.S.C. § 405(g)).

           The Supreme Court distinguished between sentence four and

sentence six remand orders for the first time in Sullivan v.

Finkelstein, 496 U.S. 617 (1990).         In Finkelstein, a case that did

not   concern   the   EAJA,   the   SSA    agency   had    denied   a   widow's

application for disability benefits, and the widow sought review in

the district court under section 405(g).                  The district court

reversed in part the decision of the SSA agency and remanded the

case so that the agency could determine whether the widow could

engage in any gainful activity.       The Secretary of Health and Human

Services appealed to the court of appeals, but said court dismissed

the appeal for lack of jurisdiction, reasoning that the district

court's decision to remand the case to the SSA agency was not an

appealable "final decision" under 28 U.S.C. § 1291. On certiorari,

the Supreme Court differed and held that the district court's

remand was a sentence four remand under section 405(g), and that

said type of remand order is an appealable final decision.                  The

Court reasoned that the district court's order was "unquestionably"

a judgment because "it terminated the civil action challenging the

Secretary's final determination that [the] respondent was not

entitled to benefits, set aside that determination, and finally

decided that the Secretary could not follow his own regulations in


                                    -22-
considering the disability issue."           Id. at 625.    The Court ruled

that sentence four of section 405(g) "directs the entry of a final,

appealable judgment even though that judgment may be accompanied by

a remand order."      Id. at 629 (our emphasis).             It placed much

emphasis on the fact that sentence eight of section 405(g) provides

that "[t]he judgment of the court shall be final except that it

shall be subject to review in the same manner as a judgment in

other civil actions." Id. at 625 (emphasis in original).

             A year after Finkelstein was decided came the Supreme

Court's decision in Melkonyan, where the Court was faced with the

question of whether an administrative decision rendered following

a remand from a district court could be a "final judgment" within

the meaning of the EAJA.          The Court answered in the negative,

holding that the "plain language [of the EAJA] makes clear that a

'final judgment' under § 2412 can only be the judgment of a court

of   law."   Melknonyan,    501    U.S.   at   94   (quoting      28   U.S.C.   §

2412(d)(1)(B)).     According to the Court, "[i]n sentence four

[remand] cases, the [EAJA] filing period begins after the final

judgment ('affirming, modifying, or reversing') is entered by the

[district] court and the appeal period has run, so that the

judgment is no longer appealable."           Id. at 102 (quoting 42 U.S.C.

§ 405(g) and citing 28 U.S.C. § 2412(d)(2)(G)). On the other hand,

the Court clarified that the EAJA filing period in sentence six

remand   cases    "does    not    begin     until   after   the    post-remand


                                     -23-
proceedings are completed, the Secretary returns to court, the

court enters a final judgment, and the appeal period runs." Id.

The Court then concluded that "in § 405(g) actions, remand orders

must either accompany a final judgment affirming, modifying or

reversing the administrative decision in accordance with sentence

four, or conform with the requirements outlined by Congress in

sentence six."   Id. at 101-02 (emphasis added).10

          Two years later, in Schaefer, the Supreme Court reviewed

an EAJA application for attorneys' fees filed after the district

court remanded an SSA case pursuant to sentence four of section

405(g). Schaefer is significant because the district court in that

case clarified that, although it was remanding the case under

sentence four, it retained jurisdiction and planned to enter a

final sentence four judgment after the completion of the post-

remand administrative proceedings.     509 U.S. at 295.   The EAJA

applicant in that case thus argued that the "final judgment," for

purposes of the EAJA, would be the final judgment entered by the

district court after all post-remand proceedings were completed at

the agency, and not the district court's order remanding the case

back to the agency.   Id. at 297.   The Supreme Court rejected this

argument, stating that it "was inconsistent with the plain language



10
    Nevertheless, the Melkonyan Court could not determine whether
the petitioner's EAJA application was timely, as it was unclear
what type of remand the district court had intended to carry out,
so it remanded the case back to the lower courts for clarification.

                               -24-
of sentence four, which authorizes a district court to enter a

judgment 'with or without' a remand order, not a remand order 'with

or without' a judgment." Id. (quoting Finkelstein, 496 U.S. at

629).   It   further   noted   that   a   sentence   four    remand   order

constitutes a final judgment under the EAJA, as it "terminat[es]

the litigation with victory for the plaintiff." Id. at 301. Thus,

the Court held that the 30-day time period for filing an EAJA

petition for attorneys' fees, following a sentence four remand,

begins immediately upon expiration of the time to appeal said

remand order.   Id. at 297-98.

                  3. The Government's Arguments

          The government contends that Schaefer, as well as the

other Supreme Court cases mentioned above, compels the conclusion

that remands in the immigration context should be treated the same

way as remands in the social security context.        Particularly, the

government posits that our remands to the BIA in Castañeda II and

Castañeda IV are akin to the remands authorized under sentence four

of section 405(g). It emphatically calls our attention to case law

from the Third, Seventh and Ninth Circuits, holding that remands to

the BIA in immigration cases are analogous to the sentence four

remands at issue in the Supreme Court's SSA cases.          See Johnson v.

Gonzales, 416 F.3d 205, 209-10 (3d Cir. 2005); Muhur v. Ashcroft,

382 F.3d 653, 654-55 (7th Cir. 2004); Rueda-Menicucci v. I.N.S.,

132 F.3d 493, 495 (9th Cir. 1997).          Therefore, the government


                                 -25-
contends that, if Castañeda wanted to recoup the attorneys' fees

and expenses he incurred in Castañeda II and Castañeda IV, he

should have filed his petition for attorneys' fees within 30 days

after   the    judgments   issued   in   those   cases   became   final   and

unappealable, that is, by September 20, 2007, and July 22, 2011,

respectively.11     Instead, Castañeda filed his petition on July 12,

2012 (91 days after we issued our decision in Castañeda V) which is

long after the judgments entered in Castañeda II and Castañeda IV

"became final," according to the government's calculations.

              The decision to retain jurisdiction following our remand

in Castañeda IV, the government posits, is inconsistent with the

Supreme Court's definition of a "final judgment" under the EAJA.

According to the government's reading of the Supreme Court's

jurisprudence, this court had to enter a final judgment after

deciding Castañeda IV, because our decision there effectively ruled

"on the merits" of Castañeda's petition for review, vacated the

decision of the administrative agency, and remanded the case for

further proceedings consistent with the opinion.            The government

argues that, after this course of action, there was nothing left

for this court to do but to relinquish jurisdiction and enter a




11
   In effect, the government is arguing that Castañeda should have
filed two petitions for attorneys' fees, one following our decision
in Castañeda II, and another following our decision in Castañeda
IV.

                                    -26-
judgment on the merits, as commanded by sentence four of section

405(g) and Schaefer.

            The government goes on to argue that, despite this

court's    decision       to    retain    jurisdiction     over   the    post-remand

proceedings in Castañeda IV, it would have been able to appeal the

judgment in that case as a "final order" under 28 U.S.C. § 1291.

According to the government, the final judgment we entered in

Castañeda V cannot make the Castañeda IV judgment appealable again,

as the former did not purport to reaffirm the latter's ruling on

the merits.         Therefore, we are urged to construe the judgment

entered pursuant to Castañeda IV as a "final judgment" for purposes

of the EAJA, once the time period for seeking certiorari before the

Supreme Court expired.

                      4.       Castañeda's Arguments

            Castañeda, for his part, argues that this court's remand

in Castañeda IV should be construed as a sentence six remand, as

opposed to a sentence four remand.               He strenuously notes that this

court     elected    to     retain       jurisdiction    over     the    post-remand

administrative proceedings following our decision in Castañeda IV,

which according to him, effectively takes that remand outside of

the purview of sentence four of section 405(g). Although he admits

that    sentence     four      requires    a   remanding   court    to    relinquish

jurisdiction over the matter and terminate the case on the merits,

he points out that there is no similar provision in any of the


                                          -27-
statutes governing judicial review of immigration cases.                      The

Third,   Seventh   and    Ninth   Circuit        cases   relied   upon   by   the

government, he also claims, are distinguishable from his case,

because in those cases each court plainly relinquished jurisdiction

over the case when it remanded to the BIA.

            In addition, following a sentence six remand, the SSA

agency is required to return to the district court and file any

additional or modified findings of fact, as well as its decision

adjudicating the merits of the petitioner's claims, so that the

court may review it and enter a final judgment on it.                Castañeda

theorizes   that   we    attempted   to     do    something   similar    in   our

Castañeda IV remand order, because although we did not require the

BIA to make any additional findings of fact, we did direct the

parties to file joint status reports on the progress of the

administrative proceedings every sixty days. Castañeda claims that

he expected to continue filing said reports until a final decision

was reached at the immigration agencies, at which time he would

file said decision with this court so that we could enter a final

judgment on it, as required by sentence eight of section 405(g).

Therefore, Castañeda urges us to treat the remand ordered in

Castañeda IV as a sentence six remand, and the judgment entered

pursuant to Castañeda V as a "final judgment" for EAJA purposes,

once the period for seeking certiorari to the Supreme Court

expired.


                                     -28-
                     5. Analysis

            We have not had the opportunity to consider the issue of

what constitutes a final judgment for EAJA purposes when a court of

appeals remands an immigration case for further administrative

proceedings while retaining jurisdiction over those proceedings.

The government here invites us to equate judicial remand orders in

the immigration context with remand orders in the social security

context.     Particularly, the government urges us to apply the

sentence   four    --   sentence   six    remand   dichotomy   to   remands

undertaken in the immigration context.             We, however, find it

difficult to accept the government's invitation in this regard.

            First of all, in Tyler v. Fitzsimmons, we noted that

"[w]hen acting outside the strictures of the Social Security

statute, a reviewing court normally is not confined to two types of

remand,    but    [rather]   possesses    the   'inherent'   authority    to

condition its remand order as it deems appropriate."           990 F.2d 28,

32 n.3 (1st Cir. 1993) (citing Melknoyan, 501 U.S. at 101).              This

is because judicial remand orders in the social security context

are governed by the detailed and inflexible language that Congress

adopted in section 405(g).      In contrast, judicial review of final

orders of removal in the immigration context are governed by a

different statute: section 242 of the Immigration and Nationality

Act (INA), as amended by the Illegal Immigration Reform and




                                   -29-
Immigrant Responsibility Act of 1996 (IIRIRA), 8 U.S.C. § 1252. In

particular, section 242(a)(1) of the INA states that:

           Judicial review of a final order of removal
           (other than an order of removal without a
           hearing pursuant to [the expedited-removal
           provisions for undocumented aliens arriving at
           the border found in] section 1225(b)(1) of
           this title) is governed only by chapter 158 of
           Title 28 [known as the Hobbs Act], except as
           provided in subsection (b) of this section and
           except that the court may not order the taking
           of additional evidence under section 2347(c)
           of such title.

8 U.S.C. § 1252(a)(1).

           The Hobbs Act, which is incorporated by the provision

above, sets out the jurisdiction of the courts of appeals in

reviewing agency orders.    See 28 U.S.C. § 2349(a).12    Needless to

say, both the INA and the Hobbs Act employ starkly different

language when it comes to regulating judicial remands to the

immigration agencies, as compared to that used in section 405(g) to

regulate remands to the SSA agencies.       Despite this incongruity,

the government urges us to adopt the sentence four -- sentence six



12
     Said provision states the following:

      The court of appeals has jurisdiction of the proceeding
      on the filing and service of a petition to review. The
      court of appeals in which the record on review is filed,
      on the filing, has jurisdiction to vacate stay orders or
      interlocutory injunctions previously granted by any
      court, and has exclusive jurisdiction to make and enter,
      on the petition, evidence, and proceedings set forth in
      the record on review, a judgment determining the validity
      of, and enjoining, setting aside, or suspending, in whole
      or in part, the order of the agency.

                                -30-
remand dichotomy featured in section 405(g), when no such dichotomy

exists in either the INA or the Hobbs Act.                 In so doing, the

government has not pointed us to any language in the INA nor in the

Hobbs Act which would support its proposition that this court

lacked   authority   to    retain   jurisdiction    over    the   post-remand

administrative proceedings that followed our decision in Castañeda

IV, and that we lacked authority to enter a final judgment in

Castañeda   V,   thereby    terminating    the     proceedings    which   had

originated with Castañeda IV.

            In any event, the parties' assertion that we could, in

theory, remand an immigration case using a sentence-six-style

remand is troublesome. As already discussed, under sentence six of

section 405(g), a district court "may at any time order additional

evidence to be taken before the Commissioner of Social Security."

42 U.S.C. § 405(g).       However, remanding a case to an immigration

agency with the purpose of having it collect additional evidence,

at least at the behest of a petitioner, appears to be prohibited

under a plain reading of section 242 of the INA, which states that

"the court may not order the taking of additional evidence under

section 2347(c) of [Title 28]."        8 U.S.C. § 1252(a)(1); see also

I.N.S. v. St. Cyr, 533 U.S. 289, 312 n.36 (2001).13 It follows that


13
   Section 2347(c) allows any person that is a party to a petition
for review to obtain permission from the court of appeals to adduce
additional evidence, if that party can establish that: (1) the
additional evidence is material; and (2) there were reasonable
grounds for failure to adduce the evidence before the agency. 28

                                    -31-
courts of appeals lack the authority to approve a party's request

to remand a case back to the BIA so that said party may present

additional evidence.    See Najjar v. Ashcroft, 257 F.3d 1262, 1281

(11th Cir. 2001).

          This is not to say that the government's argument is

entirely without merit.   We must recognize that the Third, Seventh

and Ninth circuits have expressed a willingness to equate remands

to the BIA in the immigration context with the sentence four

remands featured in the social security context.         But as Castañeda

correctly points out, the remands at issue in those cases were

ordered with a concomitant relinquishment of jurisdiction by the

court.   See, e.g., Johnson, 416 F.3d at 209-10 ("[The court of

appeals] entered judgment in [petitioner's] favor and relinquished

jurisdiction.") (emphasis added). Consequently, those circuits had

no trouble likening those remands to the sentence four remands

existing in the social security context.      The fact remains that we

have no way of knowing how those circuits would have ruled had the

courts in those cases decided to retain jurisdiction over the post-

remand proceedings.

          Conversely, in our decision in Castañeda IV, we cited to

cases from the Second and Seventh Circuits to support our authority

to retain jurisdiction over the post-remand proceedings.                See

Ucelo-Gómez   v.   Gonzales,   464   F.3d   163,   172   (2d   Cir.   2006)


U.S.C. § 2347(c).

                                 -32-
(directing the BIA to issue an opinion responsive to the limited

remand within forty-nine days, and retaining jurisdiction in the

interim),    Asani    v.    I.N.S.,    154   F.3d    719,   725   (7th    Cir.

1998)(retaining jurisdiction during a limited remand to the BIA to

determine   whether,       inter   alia,   changed   circumstances   in    the

petitioner's home country supported a finding of a well-founded

fear of future persecution); and Yang v. McElroy, 277 F.3d 158, 164

(2d Cir. 2002).      Therefore, there is countervailing authority, at

least from the Second and Seventh Circuits, that effectively

undermines the government's position that we lacked the authority

to retain jurisdiction in Castañeda IV.14

            What's more, the law of the case doctrine governs on this

issue.   In Castañeda V, we explicitly rejected the government's

argument that we were without authority to enter a final judgment


14
    The government also argues that it could have appealed our
decision in Castañeda IV, despite our retention of jurisdiction.
We note that our decision to retain jurisdiction in Castañeda IV,
although unusual, is reconcilable with the Supreme Court's
decisions in Schaefer, et al. In Finkelstein, the Supreme Court
acknowledged that "the issue before us is not the broad question
whether remands to administrative agencies are always immediately
appealable.   There is, of course, a great variety in remands,
reflecting in turn the variety of ways in which agency action may
be challenged in the district courts and the possible outcomes of
such challenges." 496 U.S. at 623. We interpret this language to
mean that not all remands to administrative agencies have to be
immediately appealable, but rather, there seems to be room in "the
great variety of remands" for remands to agencies while retaining
jurisdiction over the underlying petition for review, at least in
exceptional   circumstances.    As   discussed    earlier,   those
circumstances were clearly present here, because when Castañeda IV
was decided, Castañeda's case had already been pending for almost
two decades.

                                      -33-
terminating the proceedings.      Chi. & N.W. Transp. Co. v. United

States,     574   F.2d   926,   929     (7th    Cir.      1978)    ("Appellate

reconsideration of issues that have already been decided in an

earlier appeal is ordinarily foreclosed by the doctrine of law of

the case.").15     In addition, by retaining jurisdiction over the

post-remand proceedings in Castañeda IV, we instilled in Castañeda

a    legitimate   expectation   that,    were      he   to    prevail    at    the

immigration agencies and obtain asylum, he could return to this

court and seek the entry of a final judgment to effectively

terminate the proceedings surrounding his petition for review.

There is no reason to suppose that Castañeda did not reasonably

believe that this potential final judgment would anchor the filing

period for his EAJA attorneys' fees petition.                     Adopting the

government's argument to the contrary would effectively force us to

backtrack from our decision to retain jurisdiction in Castañeda IV

and to nullify the final judgment we entered pursuant to Castañeda

V.   We reject this argument, primarily because it has no basis in

either the INA or the Hobbs Act, and because adopting it would

eviscerate the legitimate expectation we ourselves created in the

mind   of   Castañeda.    Moreover,     we   are   also      mindful    that   the



15
    The government did not immediately object to this court's
decision to retain jurisdiction in Castañeda IV. It was not until
January 2012, almost ten months after the publication of Castañeda
IV, that the government filed a status report where, in a footnote,
it challenged our authority to retain jurisdiction over the post-
remand administrative proceedings.

                                  -34-
legislative   intent   behind   the   EAJA   counsels   against   creating

confusion with regards to what constitutes a "final judgment" for

purposes of the statute. See H.R. Rep. 99-120, n. 26 (provision of

the EAJA defining "final judgment," 28 U.S.C. § 2412 (d)(2)(G),

"should not be used as a trap for the unwary resulting in the

unwarranted denial of fees.").

          Based on the foregoing, we reject both the government's

argument that we should treat the remand order in Castañeda IV as

a sentence four remand, and Castañeda's argument that we should

treat said remand as a sentence six remand.               We agree with

Castañeda, though, that the remand order in Castañeda IV                is

entirely distinguishable from the remands at issue in the cases

decided by the Second, Seventh and Ninth Circuits. Accordingly, we

hold that said remand should not be construed as a sentence four

remand, and that the final judgment entered pursuant to Castañeda

V should be treated as a "final judgment" under the EAJA, once the

period for seeking certiorari before the Supreme Court expired.

Since that occurred on July 11, 2012, and Castañeda filed his

petition for attorneys' fees the day after, we deem that said

petition is timely as to the proceedings that led to our decisions

in Castañeda IV and Castañeda V.

                  6. Castañeda I and II

          Castañeda also seeks an award for the attorneys' fees he

incurred during the proceedings that led to our earlier decisions


                                  -35-
in Castañeda I and II, arguing those fees may be included alongside

the ones expended in Castañeda IV and V.16                As recounted earlier,

the government claims that if Castañeda wanted to recover the

attorneys' fees he incurred in Castañeda I and II, he should have

filed an EAJA petition on or before September 20, 2007, that is, 30

days   after    the   judgment      in    Castañeda      II    became     final    and

unappealable.      In essence, the government believes that Castañeda

was required to file two EAJA petitions for attorneys' fees, one

for the proceedings that culminated in Castañeda II, and another

for the proceedings that ended in Castañeda V. It claims that both

sets   of   proceedings     should       be   construed       as   separate     "civil

action[s]" under the EAJA, because they adjudicated different

petitions    for   review    and    because     this     court     did    not   retain

jurisdiction over the post-remand administrative proceedings that

followed Castañeda II.       For the reasons that follow, we agree with

the government.

            Castañeda argues that requiring him to have filed two

different    petitions      for    attorneys'     fees    would      be   "wasteful,

needlessly time consuming for the judicial system" and would

"belie[] the underlying purpose of the EAJA, and def[y] a common

sense approach to litigating EAJA claims."                     His argument here


16
   It is unclear to us whether Castañeda may recover the fees he
incurred during Castañeda I, as that decision was vacated when we
decided to grant the government’s request for an en banc rehearing.
In any case, since we find that Castañeda’s petition is untimely as
to both Castañeda I and II, we need not reach that issue.

                                         -36-
mainly rests on two cases: (1) the Supreme Court's decision in

Jean, 496 U.S. 154, and (2) the Second Circuit's decision in Gómez-

Beleno v. Holder, 644 F.3d 139 (2d Cir. 2011).              Specifically,

Castañeda relies on language from Jean, where the Court stated that

"the EAJA--like other fee-shifting statutes--favors treating a case

as an inclusive whole, rather than as atomized line-items."            496

U.S. at 161-62.        He argues that treating a case "as an inclusive

whole" means treating both of his petitions for review as a single

civil action under the EAJA, which in turn warrants finding his

EAJA petition timely with respect to the fees incurred in Castañeda

I and II.

              We think Castañeda reads Jean too broadly. Said case did

not involve a petitioner who was seeking a fee award for multiple

petitions for review; rather, the issue at stake in Jean was

whether a prevailing party could be barred from recovering the

attorneys' fees it incurred during the fee litigation stage of the

proceedings, if the government is able to prove that its position

during that specific stage was substantially justified.          496 U.S.

at 156.      The Court answered that question in the negative, holding

that   the    EAJA's   "substantial    justification"   requirement   is   a

"single finding that . . . operates as a one-time threshold for fee

eligibility."      Id. at 160.   Therefore, the decision in Jean, which

went more to the EAJA's "substantial justification" requirement,




                                      -37-
rather than its statute of limitations, does not help Castañeda in

this regard.

              Castañeda also relies on Gómez-Beleno, where the Second

Circuit treated two separate petitions for review as a single civil

action for purposes of attorneys' fees under the EAJA.            The court

allowed the prevailing party in that case to recover the fees

expended in both proceedings, even though the EAJA filing period

for the first petition for review had already passed. The court in

Gómez-Beleno, however, made it clear that the government did not

argue that the two petitions for review in that case should have

been treated as separate civil actions, and thus the argument was

deemed   to    have   been   forfeited.   644   F.3d   at   145    n.3.17

Nevertheless, Castañeda points out that the court could have, motu



17
     The Second Circuit specifically stated that,

      Rather than file an earlier EAJA application following
      our disposition of the First Petition for Review, the
      Petitioners waited until after disposition of the Second
      Petition for Review to request fees and costs incurred in
      connection with both Petitions. If one were to construe
      the First and Second Petitions as giving rise to separate
      civil actions before this Court, then one might challenge
      the amount of the requested award, on the basis that it
      improperly includes fees and costs from a proceeding
      whose EAJA statute-of-limitations period expired well
      before this motion was filed . . . . But, “the EAJA—like
      other fee-shifting statutes—favors treating a case as an
      inclusive whole, rather than as atomized line-items.”
      Commissioner, INS v. Jean, 496 U.S. 154, 161–62, 110
      S.Ct. 2316, 110 L.Ed.2d 134 (1990). And the Government
      has not asserted that the First and Second Petitions
      should in this case be treated separately. We therefore
      deem any such argument forfeited. 644 F.3d at 145 n.3.

                                   -38-
proprio, excluded the fees incurred by the petitioner during the

first petition for review, based purely on the language contained

in the EAJA’s statute of limitations provision. The court declined

to travel down that path and instead relied on Jean’s "inclusive

whole" language as an additional basis for upholding the award of

fees in relation to the first petition for review.    Id.   As such,

Castañeda invites us to follow the Second Circuit’s lead and allow

him to recover the fees incurred in both Castañeda I and II.   We do

not accept this invitation.

           As previously discussed, we do not agree that Jean should

be read as broadly as Castañeda and the Second Circuit seem to

suggest.   In addition, the Second Circuit may have ruled otherwise

had the government decided to take up the issue.   Instead, we find

ourselves favoring the approach taken by the Third, Seventh and

Ninth Circuits in Johnson, Muhur and Rueda-Menicucci, respectively,

where those courts held that a judgment remanding a case to the BIA

for further proceedings constitutes a final judgment for purposes

of the EAJA's statute of limitations.      The remands featured in

those cases are exactly like the remand we ordered in Castañeda II;

they were all issued after the circuit court reversed the BIA's

erroneous denial of an asylum application and they were entered

without    the   concomitant   retention   of   jurisdiction   that

characterized our remand order in Castañeda IV.        As such, we

conclude that the judgment we entered pursuant to Castañeda II


                                -39-
should be construed as a final judgment for EAJA purposes, once the

period for seeking certiorari before the Supreme Court had expired.

Since Castañeda did not file an EAJA petition to recoup the fees

expended in those proceedings, his current application must be

denied as to those fees.

           Our conclusion in this regard is further reinforced by

the statutory language of the EAJA, its legislative history and

common sense.    The EAJA states that "[a] party seeking an award of

fees and other expenses shall, within thirty days of final judgment

in the action, submit an application for fees . . . ."         28 U.S.C.

§ 2412(d)(1)(B) (emphasis added). The Supreme Court has noted that

the word "shall" ordinarily connotes an intention by Congress "to

impose discretionless obligations."       López v. Davis, 531 U.S. 230,

241 (2001); Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach,

523 U.S. 26, 35 (1998) ("[T]he mandatory 'shall' . . . normally

creates   an    obligation   impervious   to   judicial   discretion.");

Anderson v. Yungkau, 329 U.S. 482, 485 (1947) (the term "shall" is

"ordinarily [t]he language of command" (internal quotation marks

omitted)). But see Gutiérrez de Martínez v. Lamagno, 515 U.S. 417,

432-33 n.9 (1995) ("Though 'shall' generally means 'must,' legal

writers sometimes use, or misuse, 'shall' to mean 'should,' 'will,'

or even 'may.'").    Given that the EAJA is a partial waiver of the

government's sovereign immunity, and so must be strictly construed

in favor of the government, Ardestani, 502 U.S. at 137, and that we


                                  -40-
have described the EAJA's filing period as jurisdictional, Tyler,

990 F.2d at 30, we find that the word "shall" in this context means

"must."   See also Aronov, 562 F.3d at 88 ("Whatever flexibility

there may be in interpreting fee shifting statutes involving awards

against parties other than the United States, such flexibility does

not exist as to EAJA applications." (citing Lehman v. Nakshian, 453

U.S. 156, 161 (1981))).    Therefore, it follows that if Castañeda

wanted to recover the fees he incurred during the proceedings

leading up to Castañeda II, he "must" have filed an EAJA petition

as to those proceedings on or before September 20, 2007, which is

30 days after the judgment in that civil action became final for

EAJA purposes.     Since Castañeda failed to do so, this court is

without jurisdiction to entertain his present fee petition as to

those proceedings.

          Our holding is also driven by a desire to avoid confusion

for parties and legal counsel engaged in litigating petitions for

review such as the ones at issue here.   Suppose that Castañeda had

actually prevailed in the immigration agencies following our remand

in Castañeda II.   Most likely, his award of asylum would have been

entered after the EAJA filing period for the Castañeda II judgment

had passed.   Castañeda would have thus found himself in a position

where he could not recover the fees expended during the judicial

proceedings leading up to Castañeda II, nor the fees expended

during the subsequent post-remand administrative proceedings.   He


                                -41-
could not have tethered his EAJA petition to the IJ's order

granting him asylum, because said order would not qualify as a

"final judgment" under the EAJA.          See Melkonyan, 501 U.S. at 94

(stating that "a 'final judgment' under [the EAJA] can only be the

judgment of a court of law.").          Nor could he have relied on 5

U.S.C. § 504, a provision of the EAJA that allows prevailing

parties   to   recover    the   fees   incurred   during   administrative

proceedings, because said provision does not apply to proceedings

governed by the INA.      See   Ardestani, 502 U.S. at 137 (concluding

that administrative immigration proceedings do not fall under 5

U.S.C. § 504).

           One can easily see how adopting Castañeda's argument in

this regard may leave similarly situated litigants at a dead end

with respect to attorneys' fees if they fail to file a fee petition

following a Castañeda II-type judgment and subsequently become

prevailing parties at the agency level.        Our holding here is meant

to provide a clear time frame for filing a petition for attorneys'

fees under the EAJA in the immigration context, and to avoid any

confusion among the parties as to that time frame.

           In summary, we find that we are without jurisdiction to

award Castañeda the attorneys' fees he seeks with respect to

Castañeda I and II.      His petition is thus denied as to those fees.




                                   -42-
          C.   Other Proceedings

          Before delving into the issue of whether the government's

position was substantially justified, we must pause to address

Castañeda's arguments that he is entitled to an award for the fees

he incurred during the administrative proceedings that followed

Castañeda II and Castañeda IV, as well as the ones incurred during

his habeas corpus and extradition proceedings.           We begin by

analyzing whether he is eligible to recover the fees he incurred in

the post-remand administrative proceedings that followed Castañeda

IV.

                  1.     The post-Castañeda IV     agency proceedings

          Castañeda seeks an award for the attorneys' fees he

incurred during the post-remand administrative proceedings that

took place after Castañeda IV.       As previously discussed, a party

may not rely on 5 U.S.C. § 504 to recoup fees expended during an

immigration agency proceeding.       However, in Hudson, the Supreme

Court   held   that    certain   administrative   proceedings   may   be

considered to form part of a "civil action" for which fees may be

awarded under the EAJA.    490 U.S. at 892.   Castañeda thus relies on

Hudson to argue that the post-remand administrative proceedings

that followed our decision in Castañeda IV qualify as part of the

civil action for which he is attempting to recover fees.        We agree

with him and proceed to explain our reasoning.




                                  -43-
             In Hudson, a SSA case decided before Finkelstein,

Melkonyan and Schaefer, the district court carried out a sentence

four remand to the SSA agency, while retaining jurisdiction over

the ensuing administrative proceedings. The petitioner was able to

prevail on remand and subsequently filed an EAJA application for

attorneys' fees with the district court, where, inter alia, he

sought to recover the fees he incurred during the post-remand

administrative proceedings.    The Hudson court held that petitioner

could recover such fees, and it established the following rule:

          [w]here a court orders a remand to the
          [agency] in a benefits litigation and retains
          continuing jurisdiction over the case pending
          a decision from the Secretary which will
          determine the claimant's entitlement to
          benefits, the proceedings on remand are an
          integral part of the “civil action” for
          judicial review, and thus attorney's fees for
          representation on remand are available subject
          to the other limitations in the EAJA.

490 U.S. at 892.     The Court explained that certain qualifying

administrative   proceedings   are    "so   intimately   connected   with

judicial proceedings as to be considered part of the 'civil action'

for purposes of a fee award."        Id.    Those qualifying classes of

administrative proceedings were defined by the Court to be those

"where 'a suit has been brought in a court,' and where 'a formal

complaint within the jurisdiction of a court of law' remains

pending and depends for its resolution upon the outcome of the

administrative proceedings." Id.



                                -44-
             Evidently, the holding in Hudson turned out to be at odds

with later Supreme Court cases regarding sentence four remands, as

Hudson sanctioned a district court's use of a sentence four remand

while      retaining   jurisdiction    over    the   post-remand   agency

proceedings.     Recall that in Finkelstein, the Court held that a

district court may not effectuate a sentence four remand while

simultaneously     retaining    jurisdiction     over   the   post-remand

proceedings.     496 U.S. at 624-25.       The Justices recognized this

incongruity in Schaefer and thus decided to narrow the scope of

Hudson, writing that they no longer "consider[ed] the holding of

Hudson binding as to sentence-four remands that are ordered (as

they should be) without retention of jurisdiction, or that are

ordered with retention of jurisdiction that is challenged."

Schaefer, 509 U.S. at 300.

             The government argues that Hudson is now binding only as

to sentence six remands where a court "does not rule in any way as

to   the   correctness   of   the   administrative   determination,"   and

remands the case to the agency for further fact-finding.           Since

Castañeda IV was not a sentence six remand, the argument goes,

Castañeda may not rely on Hudson to recover the fees incurred in

the post-remand administrative proceedings that followed that

decision.     This narrow reading of Hudson is mistaken.

             Although the Court in Schaefer, in a footnote, stated

that "Hudson     remains good law as applied to remands ordered


                                    -45-
pursuant to sentence-six," and that it was "limiting Hudson to

sentence-six cases," we believe this language means that, in the

context of a social security case, Hudson will only apply to

sentence-six remand cases.        Id. at n.4.18    In short, the Court in

Schaefer did not rule that Hudson no longer applies to other types

of remands outside of the social security sphere, particularly

those remands that are not analogous to sentence four remands.             As

we have already concluded that the remand order in Castañeda IV is

not comparable to a sentence four remand, the decision in Schaefer

does not preclude Castañeda from relying on Hudson to reclaim the

fees he incurred at the immigration agencies on remand.

             What's left is that we are remitted to apply the factors

enumerated    in   Hudson   to   determine   whether    the   administrative

proceedings    conducted    after   Castañeda     IV   are    so   "intimately

related" to the judicial proceedings in that case so as to be

considered part of the same "civil action."            We conclude that the

remand order in Castañeda IV squares nicely with the "qualifying

administrative proceedings" outlined in Hudson.               The qualifying

class of administrative proceedings were defined by the Court to be

those "where 'a suit has been brought in a court,' and where 'a

formal complaint within the jurisdiction of a court of law' remains



18
   Moreover, the footnote seems to be inconsistent with the body
of the opinion, which implies that Hudson may still apply to
sentence four remands that are ordered, erroneously but without
objection, with a retention of jurisdiction. See id.

                                    -46-
pending and depends for its resolution upon the outcome of the

administrative proceedings."   490 U.S. at 892.   In Castañeda IV, a

petition for review was brought before the court, and that petition

for review remained pending due to our decision to remand the case

back to the BIA while retaining jurisdiction over the petition.

Had Castañeda failed to obtain relief before the immigration

agencies, his petition for review before this court would have been

reactivated, without the need for Castañeda to file a new petition.

And had Castañeda prevailed at the agencies below, he still would

have had to return to this court to seek a final judgment disposing

of the petition for review.     Therefore, the petition for review

depended on the outcome of the administrative proceedings on remand

for its resolution.

          Additionally, when Castañeda IV was decided, Castañeda's

application for asylum had been pending for almost twenty years and

had already been addressed by two panels of this court, as well as

an en banc panel.     By that point, we had already provided ample

guidance to the immigration agencies so that they could evaluate

Castañeda's asylum claims.     This, coupled with our decision to

retain jurisdiction over the post-remand proceedings in Castañeda

IV, as well as our directive ordering the parties to file periodic

status reports on the progress of those proceedings, warrants

finding that they were now "intimately related" with the judicial

proceedings that book-ended them in Castañeda IV and Castañeda V.


                                -47-
Consequently, we conclude that Castañeda is eligible to recover the

fees    incurred     during   the    post-remand    agency   proceedings   that

followed our remand order in Castañeda IV.

                      2.   The post-Castañeda II agency proceedings

              In addition to requesting attorneys' fees for the agency

proceedings that followed our decision in Castañeda IV, Castañeda

also seeks fees for the earlier agency proceedings that followed

our decision in Castañeda II.            However, since we have determined

that Castañeda's fee application is untimely as to the fees

expended in both Castañeda I and Castañeda II, we must also deem

his application untimely as to the administrative proceedings that

followed those decisions.            Even assuming, without deciding, that

those agency proceedings were "intimately related" to the judicial

proceedings that preceded them, the fact remains that, under

Hudson, those agency proceedings would still be part of a civil

action for which recovery of fees is time-barred under the EAJA.

Therefore, we deny Castañeda's fee application as to those fees.

                      3.   Other Proceedings

              Castañeda also seeks an award of attorneys' fees with

respect to the habeas corpus and extradition proceedings that took

place    in    the   district       court.     He   argues   that   the    legal

representation he received in those proceedings contributed to his

ultimate victory in the asylum proceedings, and, as such, he should

be able to include them in his fee application.               The government,


                                        -48-
for its part, argues that the EAJA precludes us from awarding fees

incurred in proceedings over which we exercised no jurisdiction. In

this regard, the government is correct.

             The EAJA states that "a court shall award to a prevailing

party . . . fees and other expenses . . . incurred by that party in

any civil action . . . in any court having jurisdiction over that

action . . . ."       28 U.S.C. § 2412(d)(1)(A).           It follows that, "[i]n

order for a court to award fees under the EAJA, it must have

jurisdiction over the underlying action."                 Zambrano v. I.N.S., 282

F.3d 1145, 1149-50 (9th Cir. 2002); Lundin v. Mecham, 980 F.2d

1450, 1461 (D.C. Cir. 1992) (affirming general rule that "a court

may   not    award    fees   under   EAJA     for    work    performed    in     other

jurisdictions"); Lane v. United States, 727 F.2d 18, 20-21 (1st

Cir. 1984).     It is therefore clear that we may not award Castañeda

the   fees    he     incurred   in   the    habeas    corpus    and    extradition

proceedings, because we never exercised jurisdiction over them.

             The cases cited to by Castañeda, Hensley v. Eckerhart,

461 U.S. 424 (1983) and Pennsylvania v. Delaware Valley Citizens'

Council for Clean Air, 478 U.S. 546 (1986), are immaterial to the

issue at hand, because neither of those two cases dealt with the

EAJA.        Additionally,      in   Hensley,       the     district     court     had

jurisdiction over the proceedings at issue, and in Delaware Valley,

the Supreme Court awarded petitioner the fees it incurred in

certain administrative proceedings, because participation in those


                                       -49-
proceedings was necessary to vindicate the petitioner's rights

under a consent decree issued by the district court. Since neither

case assists Castañeda, we must deny his petition as to the fees

incurred in the habeas corpus and extradition proceedings.19

          D. Position of the United States

          Having determined that Castañeda is eligible to recover

the fees incurred in Castañeda IV, the administrative proceedings

that followed, Castañeda V, and the current fee litigation, our

inquiry now shifts to whether the government's position during

those proceedings was substantially justified.    See   28 U.S.C. §

2412(d)(1)(A).   According to Jean, this entails making a single

finding that will operate as a clear threshold for determining

Castañeda's fee eligibility.   496 U.S. at 160.    The government,

however, failed to include any justification for its positions

during any of the proceedings listed above in its opposition to

Castañeda's fee petition.

          It is well-settled that the government bears the burden

of establishing that its position was substantially justified. See

Pierce v. Underwood, 487 U.S. 552, 565 (1988);    Dantran, Inc. v.

U.S. Dep't of Labor, 246 F.3d 36, 41 (1st Cir. 2001).           The

government needs to satisfy this burden by a preponderance of the


19
   To the extent that Castañeda also seeks to be awarded the fees
and expenses incurred with respect to his administrative bond
proceedings, we must reject the request under the same reasoning.
Although he did not specifically argue he was entitled to those
fees, he does seem to include them in his fee schedule.

                               -50-
evidence,    Dantran,      246   F.3d   at    41,    and   it    must   justify     the

positions it took both during the litigation and the agency

proceedings that preceded that litigation, Schock v. United States,

254 F.3d 1, 5 (1st Cir. 2001).                 These positions must have a

reasonable basis in both law and fact.               Jean v. United States, 396

F.3d 449, 455 (1st Cir. 2005).

             In    its    opposition     to    Castañeda's        application       for

attorneys' fees, the government only attempts to justify its

position during the proceedings that led up to our decision in

Castañeda II.       In contrast, the government makes no attempt to

justify its position during any of the proceedings for which

Castañeda is eligible to recover fees, namely, the litigation that

took   place      from   Castañeda      IV    to    Castañeda      V.       Given   the

government's failure in this regard, we conclude that its arguments

as to the substantial justification issue are waived.                    See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort

at developed argumentation, are deemed waived.").

             In any event, the government would face an uphill battle

arguing that its position in those proceedings was substantially

justified.        As     previously     recounted,     in       Castañeda    IV,    the

government did not defend the BIA's decision on the merits; rather,

it only argued that Castañeda's asylum petition should be held in

abeyance pending the outcome of his extradition proceedings.


                                        -51-
Although there are instances where a procedural argument that could

affect   our    disposition     of   an   appeal   may   be   "substantially

justified," it is clear to us that the procedural arguments raised

by the government       during Castañeda IV were not substantially

justified. First, the government claimed that the case should have

been held in abeyance because the BIA had a "policy" –- announced

in Matter of Pérez-Jiménez, 10 I. & N. Dec. 309 (BIA 1963) –- of

holding asylum applications in abeyance where there was a pending

extradition attempt.     However, as we pointed out in Castañeda IV,

the BIA itself had explicitly declined to apply the Pérez-Jiménez

rule to Castañeda when the government had previously petitioned the

BIA to hold his petition in abeyance.

            Second, the government argued that ruling on the asylum

petition before the extradition proceedings were resolved would

unduly interfere with foreign policy.         We concluded, however, that

the government offered little to support this argument beyond

"vague hand-waving about the nature of [] unspecified foreign

policy consequences."         Castañeda IV, 638 F.3d at 360.          We also

noted    that   an   asylum    application   had    no   preclusive    effect

whatsoever on an extradition proceeding.           Moreover, the government

conceded that, even if Castañeda were granted asylum, it would

still be within the discretion of the Secretary of State to

extradite him to Perú.




                                     -52-
          In sum, even if the government had adequately briefed the

issue of whether its position was substantially justified, we would

have no trouble ruling in favor of Castañeda in this regard.

Castañeda thus merits being awarded attorneys' fees for each of the

proceedings listed above.

          E.    Special Circumstances

          The government has not argued that there are any special

circumstances which would make an award of fees against it unjust,

and neither are we able to discern any.               In fact, we believe the

circumstances of this case actually militate in favor of granting

Castañeda an award of attorneys' fees.

          Consequently, we will now saunter over to the next issue:

how to calculate Castañeda's award of attorneys' fees.

                            V. Amount of Fees

          The    parties    vigorously        joust   over   how   to   calculate

Castañeda's fee award, with Castañeda naturally wanting to increase

the hourly rate for his attorneys' work while the government seeks

to reduce it based on several alleged deficiencies in the fee

application.    Additionally, the government claims that Castañeda's

fee award should be reduced because he unreasonably protracted the

proceedings    that   led   to   his    award    of   asylum.      We   begin   by

addressing Castañeda's argument that he should be awarded an

enhanced fee for his attorneys' performance in this case.




                                       -53-
            A. Enhanced Fee

            Castañeda seeks to recover fees at a rate of $450 per

hour for the work performed by his lead attorney, Mr. William

Joyce, and $275 per hour for the work of Mr. Joyce's associates.

Castañeda also petitions for fees at a rate of $130 per hour for

paralegals and $100 per hour for law clerks, both of whom worked on

his case.    He claims these rates are in line with the prevailing

market rates for immigration attorneys in the Boston area.

            The EAJA, however, caps awards of attorneys' fees at a

rate of $125 per hour.   28 U.S.C. § 2412(d)(2)(A).   This statutory

ceiling is generally "designed to hold down the government's costs

by providing modest compensation, with exceptions."          Atl. Fish

Spotters Ass'n v. Daley, 205 F.3d 488, 491 (1st Cir. 2001).          A

court may only award fees beyond the statutory maximum if it

"determines that an increase in the cost of living or a special

factor, such as the limited availability of qualified attorneys for

the proceedings involved, justifies a higher fee."      28 U.S.C. §

2412(d)(2)(A).    The Supreme Court has expanded on the "limited

availability of qualified attorneys" exception, writing that

            [this] exception . . . must refer to attorneys
            'qualified for the proceedings' in some
            specialized sense, rather than just in their
            general legal competence. We think it refers
            to attorneys having some distinctive knowledge
            or   specialized   skill   needful   for   the
            litigation in question--as opposed to an
            extraordinary level of the general lawyerly
            knowledge   and   ability    useful   in   all
            litigation. Examples of the former would be an

                                -54-
          identifiable practice specialty such as patent
          law, or knowledge of foreign law or language.
          Where such qualifications are necessary and
          can be obtained only at rates in excess of the
          [$125] cap, reimbursement above that limit is
          allowed.

Pierce, 487 U.S. at 572.       The question thus becomes whether

Castañeda's attorneys possessed some "distinctive knowledge" or

"specialized skill" that was necessary to litigate the claims at

stake during Castañeda IV, the administrative proceedings that

followed, and Castañeda V.     If we answer this question in the

affirmative, then we must examine whether, in the case at hand,

Castañeda could have found similarly qualified lawyers elsewhere in

the market for $125 or less.   See Atl. Fish Spotters, 205 F.3d at

492. To begin with, Castañeda argues that his attorneys deserve an

enhanced award because they have been mired in        particularly

"lengthy and complex litigation" which required them to raise

"precedential" arguments while litigating his case across a wide

variety of legal fora.    He highlights his attorneys' extensive

experience in immigration law and their "resilient pursuit of a

just result in the face of, and despite, a series of nearly a dozen

discouraging events over the course of the nineteen years of [his]

litigation."   Their work product, he claims, could not have been

obtained from other attorneys at or below the statutory rate.

          In support of these assertions, Castañeda has included

with his fee application several affidavits subscribed by his

counsel, where they describe their ample experience in deportation

                               -55-
defense and the convoluted nature of this case.                     Castañeda also

attached   the    affidavit      of   Mr.    Harvey     Kaplan,    an   experienced

immigration attorney who is a partner at a Boston immigration firm,

and who attests to Mr. Joyce's ample experience and the complicated

nature of this case.        He also asserts that the rates requested for

Mr. Joyce and his associates are "at or below the prevailing market

rate for the period of 2005-2012 for attorneys of their respective

experience levels involved in highly specialized litigation."

           Having reviewed Castañeda's submissions, we find that he

has   failed     to    establish      that   his   attorneys       possessed    some

"specialized skill" or "distinctive knowledge" needful for the

litigation in question.          Although Castañeda does convince us that

representing him required a herculean effort from his counsel in

staying the course and persevering until the end -- given the two-

decades' long proceedings, his years of imprisonment, and the

adverse determinations that were repeatedly made against him -- he

does not explain how "distinctive knowledge" or "specialized skill"

was necessary to represent him during the specific proceedings at

issue   here.         Instead,   Castañeda     stresses    the     complexity   and

interdependence of all of the proceedings he underwent as a whole,

emphasizing that very few attorneys in the immigration bar are

equipped to litigate an immigration case at the administrative

level   while    also     "competently       handling    multi-faceted     federal

litigation,"      including       the    habeas       corpus      and   extradition


                                        -56-
proceedings    he   faced.   We,    however,   cannot   avow   Castañeda's

holistic approach because the EAJA requires us to focus on whether

Castañeda's attorneys possessed some "specialized skill needful for

the litigation in question."        Pierce, 487 U.S. at 572 (emphasis

added).     In this case, we have already determined that "the

litigation in question" must be confined to the proceedings that

sprouted from his second petition for review, i.e., the proceedings

that led to our decision in Castañeda IV, the "intimately related"

administrative proceedings that followed, and the Castañeda V

proceedings.

            As to those proceedings, particularly the litigation in

Castañeda     IV,   Castañeda      argues   his   attorneys     made   the

"unprecedented" argument that, "contrary to the application of

established BIA case law, there should be no per se bar on asylum

claims for refugees simply because of their employment in the

military or police forces in their country of origin."          He claims

this argument "was not straightforward" and "required a highly

nuanced application of statutory, regulatory and case law."            But

the Supreme Court has determined that factors such as the "novelty

and difficulty of issues, the undesirability of the case [and] the

work and ability of counsel" do not, by themselves, merit awarding

fees beyond the statutory cap.       Pierce, 487 U.S. at 573 (internal

quotation marks omitted).




                                    -57-
          Furthermore,      in     Castañeda       IV,    the   main    issues    were

whether Castañeda's petition for review should be held in abeyance

pending the resolution of the extradition proceedings against him,

and whether Castañeda had established the requisite nexus between

his past persecution and his membership in a cognizable particular

social group.   As to the first issue, we have already pointed out

that the government offered very little in support of its argument

for a stay and that it even conceded that asylum and extradition

proceedings are "separate and distinct," such that a decision on

the former has no preclusive effect on the latter.                     Castañeda IV,

638 F.3d at 360-62.         As to the second issue, although it was

difficult, the government is correct in characterizing it as one

that is routinely litigated in our circuit by a diverse cast of

immigration attorneys.       Therefore, we are not convinced that the

proceedings in Castañeda IV "require[d] for competent counsel

someone from among a small class of specialists who are available

only for [$450] per hour."         Atl. Fish Spotters, 205 F.3d at 492.

          We    also   do    not    see      how    any    "special      skill"    or

"distinctive knowledge," apart from that obtained by immigration

lawyers pursuant to their general experience, was necessary to

prevail in Castañeda IV.           As Castañeda does not set forth any

similar arguments with respect to the administrative proceedings

that followed Castañeda IV or the proceedings in Castañeda V, we




                                      -58-
find that he is not entitled to an award of enhanced fees under the

EAJA's "special factor" provision.

          B. Cost-of-Living Allowance

          The above is not the end of the matter, however, as the

EAJA also provides for enhanced fees based on an increase in the

cost of living.   28 U.S.C. § 2412(d)(2)(A).         Castañeda thus makes

the alternative argument that the $125-per-hour cap established by

Congress in March of 1996 should be adjusted to reflect the

increase in the cost of living that has occurred since then,

particularly in the Boston area.         He relies on the Consumer Price

Index (CPI) data compiled by the U.S. Bureau of Labor Statistics.

          Given that the government does not oppose Castañeda's

request for a cost-of-living adjustment, or that said adjustment be

computed based on the regional, as opposed to national, CPI, we

find that Castañeda is eligible for the requested enhancement. See

Sierra Club v. Sec'y of Army, 820 F.2d 513, 523 (1st Cir. 1987)

("[F]ederal   courts    remain    able     to   augment   hourly   rates   by

considering changes in the cost of living . . . .").           We therefore

adjust the $125 statutory cap to reflect the increase in the cost

of living experienced in the Boston - Brockton - Nashua geographic

area since March of 1996, as established by the Bureau of Labor

Statistics.    The     Annual    Consumer   Price   Index   for    all   Urban

Consumers (CPI-U) in this area, for the month of March in 1996, was




                                    -59-
162.8.20   Castañeda's attorneys worked on the proceedings for which

he is eligible to recover attorneys' fees during 2009, 2010, 2011

and 2012.    The CPI-U for those years is 233.778, 237.446, 243.881

and 247.733, respectively.      We therefore divide each of these

numbers by 163.3 and multiply the results by $125, to arrive at the

EAJA's statutory cap for each of the relevant years, adjusted for

inflation.     Having completed this exercise, we determine that

Castañeda is eligible to recover fees at the following rates:

$179.50 per hour for work completed in 2009; $182.31 per hour for

work completed in 2010; $187.26 per hour for work completed in

2011; and $190.21 per hour for work completed in 2012. These rates

will apply equally to Mr. Joyce and his associates' work.

             C. Paralegals and Law Clerks

             Moving on, Castañeda requests hourly rates of $130 for

paralegals and $100 for law clerks.         He relies on Mr. Kaplan's

affidavit in claiming that such rates are in accordance with the

prevailing market rates for immigration firms in the Boston area.

The government opposes the request, arguing that Castañeda has not

advanced sufficient evidence to prove that those rates are in fact

comparable to the prevailing market rates.         It notes that Mr.


20
    This data may be obtained by visiting the Bureau of Labor
Statistics' website for the New England Information Office. See
http://www.bls.gov/ro1/. There, one may use the Data Search Tool
and select the "(CPI-U) Boston-Brockton-Nashua, MA-NH-ME-CT, All
items 1982-84=100 - CUURA103SA0" database to access historical CPI-
U values for the Boston-Brockton-Nashua geographic area.        See
http://www.bls.gov/ro1/data.htm.

                                 -60-
Joyce's affidavit does not attest to the rates charged by the

paralegals and law clerks who worked on the case and that the case

law cited by Castañeda in the alternative instead supports rates of

$90 and $60 per hour, respectively, in the Boston area.                            The

government seems to have the better argument in this regard.

             In Richlin Security Services Co. v. Chertoff, 553 U.S.

571   (2008),   the    Supreme      Court   held    that    the     EAJA   allows    a

prevailing party to recover fees incurred for paralegal services at

the market rate for such services.21 The Court has also determined,

while analyzing a similar fee-shifting statute, that fees expended

on    law   clerks    and   other    individuals     who     contribute       to   the

attorney's work product are recoverable at market rates.                           See

Missouri    v. Jenkins, 491 U.S. 274, 285 (1989) (holding that

"reasonable attorney's fee" under 42 U.S.C. § 1988 "must take into

account the work not only of attorneys, but also of secretaries,

messengers,     librarians,         janitors,      and     others     whose    labor

contributes to the work product for which an attorney bills her

client"); Nadarajah v. Holder, 569 F.3d 906, 918 (9th Cir. 2009).




21
   The Supreme Court based its decision on the language of 5 U.S.C.
§ 504(a)(1), which is the operative provision of the EAJA that
allows prevailing parties to recover fees expended during
administrative proceedings.     The Supreme Court stated that it
"assume[d] without deciding" that the reasoning of its opinion
would extend equally to 28 U.S.C. § 2412, the provision at issue in
this case. The government does not seem to dispute that this is
the case, and we can discern no reason for not construing Richlin's
holding to be applicable to EAJA petitions filed under § 2412.

                                       -61-
            The government is correct in pointing out that none of

Castañeda's attorneys attest to the rates charged by Mr. Joyce's

firm for paralegal and law clerk services in their affidavits.

Although Mr. Kaplan states that "the rates requested for paralegals

($130) and law clerks ($100), are also in accord with prevailing

market rates for immigration litigation firms in Boston," some

recent district court cases from Massachusetts suggest that rates

of $100 for paralegals and $75 for law clerks are more in line with

current market trends. See Rogers v. Cofield, --- F. Supp. 2d ---,

2013 WL 1325034 at *21 (D. Mass. March 31, 2013) (finding a $100

hourly rate for paralegal work reasonable); Ferraro v. Kelley, 2011

WL 576074 at *6 (D. Mass. Feb. 8, 2011) (finding a $90 rate for

paralegals to be "in the ball park of rates approved recently for

paralegals in this District."); Walsh v. Boston Univ., 661 F. Supp.

2d 91, 113 (D. Mass. 2009) (finding that a $75 hourly rate is "in

line with rates approved for legal interns"); Hudson v. Dennehy,

568 F. Supp. 2d 125, 133 (D. Mass. 2008) (finding prevailing market

rates for paralegals during 2007-2008 to be $100 per hour).

Accordingly, we find that Castañeda should be awarded fees for

paralegals and law clerks at the hourly rates of $100 and $75,

respectively.

          D. Government's Arguments for a Fee Award Reduction

          We now consider whether the government is correct in

claiming that Castañeda's fee award must be reduced because (1) he


                               -62-
unreasonably protracted the proceedings; (2) his fee application

does not appear to consist of contemporaneous time records; (3) his

fee application contains excessive or duplicative time entries; (4)

he did not prevail in his claim for an enhanced fee award; and (5)

his statement of costs is defective. We discuss these arguments in

turn.

                     1. Protraction of Proceedings

            The government argues that Castañeda's fee award must be

reduced because he "unreasonably protracted the litigation in

Castañeda [IV] by opposing the government's request for a voluntary

remand."    It relies on 28 U.S.C. § 2412(d)(1)(C), which allows

courts to reduce or deny an award of attorneys' fees if the

prevailing party, during the course of the proceedings, "engaged in

conduct    which    unduly   and   unreasonably   protracted   the   final

resolution of the matter in controversy."          Following Castañeda's

second petition for review of the BIA's May 2009 decision, the

government notes it filed a motion to voluntarily remand the case

to the BIA so that the Board could further evaluate whether

Castañeda had established the requisite nexus component of his

asylum claim.      This court provisionally denied the motion on May

20, 2010 and ordered the parties to brief the merits of Castañeda's

petition   for     review.   Notwithstanding,     the   government   faults

Castañeda for opposing the motion, arguing that he delayed the




                                    -63-
resolution of his claims and as a result incurred unnecessary fees

and expenses.      We strenuously disagree.

          The government's three-page motion to remand was based

almost exclusively on the case of Sompotan v. Mukasey, 533 F.3d 63

(1st Cir. 2008), which dealt with the nexus requirement in a pre-

REAL ID Act case.         However, as we explained in Castañeda V,

Sompotan "simply re-stated well-settled law and pre-dated the BIA's

[May 2009] decision" 676 F.3d at 3. Moreover, when the government

sought remand, Castañeda's petition for asylum had been pending for

approximately seventeen years, the last four and a half of which he

had   spent   in    the   DHS'   custody,   despite   an   administrative

determination that he was not a danger to the community nor a

flight risk.       It is therefore perplexing for us to think that

Castañeda would voluntarily choose to delay the resolution of his

own claims, given the precarious situation in which he found

himself. Instead, we find that the immigration agencies' repeatedly

erroneous determinations, as well as the government's initiation of

the extradition proceedings against Castañeda and its repeated

opposition to his release on bail are what caused the delay

inherent in these proceedings and the substantial petition for

attorneys' fees that is now before this court.

          We therefore reject the government's contention that

Castañeda unduly protracted the proceedings in this case.




                                   -64-
                      2. Contemporaneous Time Records

             The government also attacks the fee schedule submitted by

Castañeda,     arguing   that   it   does   not    appear   to    consist      of

contemporaneously-kept time records.              Instead, the government

suggests that "the summaries of the hours expended appear to be a

reconstruction of the time records in this case." It relies on the

case of Grendel's Den, Inc. v. Larkin, 749 F.2d 945, 952 (1st Cir.

1984), where we held that, "in cases involving fee applications for

services rendered after the date of this opinion, the absence of

detailed contemporaneous time records, except in extraordinary

circumstances, will call for a substantial reduction in any award

or, in egregious cases, disallowance."          We thus proceed to discuss

the adequacy of the submitted time records.

               Pursuant to the EAJA, an application for fees must

include "the amount sought, including an itemized statement from

any attorney . . . stating the actual time expended and the rate at

which   fees    and   other   expenses   were     computed."     28   U.S.C.   §

2412(d)(1)(B); see also Local Rule 39.1.           This itemized statement

must be a "full and specific accounting" of the tasks performed,

including "the dates of performance, and the number of hours spent

on each task" as well as a description of the nature of the tasks.

Weinberger v. Great N. Nekoosa Corp., 925 F.2d 518, 527 (1st Cir.

1991. The statement must also consist of "detailed contemporaneous

time records" explaining how time was spent on each claim in the


                                     -65-
case.    Grendel's Den, 749 F.2d at 952; Hensley, 461 U.S. at 437.

Contemporaneous time records serve not only as evidence that the

"time claimed was indeed so spent, but [also] provide details about

the work . . . . [t]his allows the paying party to dispute the

accuracy of the record as well as the reasonableness of the time

spent."    Calhoun v. Acme Cleveland Corp., 801 F.2d 558, 560 (1st

Cir. 1986). Records that include the different tasks each attorney

performed, the total number of hours billed, the billing rate for

those hours, the date on which each tasks was performed, and the

amount    of     time   spent   on    each    task   generally      fulfill    this

requirement.       Id. at 560.

               Having reviewed the time records submitted by Castañeda,

we are confident that they satisfy the strictures set forth above.

The records are divided according to the attorney, paralegal or law

clerk    that    worked   on    the   case,   and    their   time    entries   are

classified according to the year in which they were performed.

Further, each time entry lists a general description of the task,

such as "Prepared for oral argument before the First Circuit" or

"Drafted motion for expedited bond hearing," as well as the date on

which each was performed. Each task also lists the hours that were

allotted to it, and the rate at which those hours were billed.

Therefore, we find that the records in this case are sufficiently

detailed to allow the government to "dispute the accuracy of the

records as well as the reasonableness of the time spent."                      See


                                       -66-
Lipsett v. Blanco, 975 F.2d 934, 938 (1st Cir. 1992); Hensley, 461

U.S. at 437 ("[C]ounsel . . . is not required to record in great

detail how each minute of his time was expended [but] at least

counsel should identify the general subject matter of his time

expenditures."); Gay Officers Action League v. Puerto Rico, 247

F.3d 288, 297 (1st Cir. 2001) (stating that while it is required to

keep detailed contemporaneous records, compilations that accurately

reflect the records and simplify the presentation of data may be

accepted by the courts instead of the original records).   In fact,

the government has launched challenges to the reasonableness of the

hours allotted to certain tasks, and we proceed to analyze these

objections in the following section.

                 3.   Duplicative or Excessive Time Entries

          The government objects to the reasonableness of several

of the time entries made by Castañeda's attorneys, claiming that

they are either excessive or duplicative.   However, most of these

challenges relate to hours expended on proceedings for which we

have already held that Castañeda is ineligible to recover fees. In

light of our holding that Castañeda's petition for attorneys' fees

must be circumscribed to the proceedings in Castañeda IV, the

"intimately related" post-remand administrative proceedings that

followed, and Castañeda V, we determine that only the following two

objections are relevant:

          1.   Four hours on September 13, 2010 for Mr.
          Joyce to present oral argument before this

                               -67-
            court; two hours for Ms. Endy to attend the
            same oral argument (for six hours total).

            2. Four and a half hours on December 20, 2011
            for Mr. Joyce and Ms. Endy to attend an
            "[i]ndividual hearing before IJ Feder." (for
            nine hours total).

            The government contends that two attorneys were not

necessary to adequately represent Castañeda at these hearings.             It

also claims that four hours is an excessive amount of time to argue

a case before this court "inasmuch as the arguments did not take up

more than a small fraction of that time."             The government thus

suggests that these hours include travel time, which should not be

billed at the full attorney rate.         We disagree with the government

and find the time entries above to be reasonable.

            Fee awards are not intended "to serve as full employment

or continuing education programs for lawyers and paralegals."

Lipsett, 975 F.2d at 938 (1st Cir. 1992).                  We have already

emphasized that the assignment of multiple attorneys to a single

set of tasks should be regarded with "healthy skepticism," and that

"staffing   issues   are   often   best    resolved   by   the   []   court's

application of its intimate, first-hand knowledge of a particular

case's nuances and idiosyncracies."            Id.    We have added that

"[t]ime spent by two attorneys on the same general task is not . .

.   per se duplicative" since "[c]areful preparation often requires

collaboration and rehearsal," especially in response to complex

legal issues that are fiercely defended. Rodríguez-Hernández v.


                                   -68-
Miranda-Vélez, 132 F.3d 848, 860 (1st Cir. 1998);               Hutchinson ex

rel. Julien v. Patrick, 636 F.3d 1, 14 (1st Cir. 2011) (“[P]arties

sometimes are justified in making a strategic choice to use teams

of lawyers in various phases of complex litigation”).

              We hold that Ms. Endy's presence at oral argument and at

the hearing before IJ Feder was not unnecessarily duplicative,

given   the     complicated   nature   of   the    case   and    the   serious

ramifications the outcome of the hearings had on Castañeda's

future.   On September 13, 2010, for example, Castañeda not only

faced the impeding threat of deportation, but he was also the

target of the government's efforts to extradite him to Perú, where

he would again be charged for his role in the Accomarca Massacre.

Moreover, it is understandable that both Mr. Joyce and Ms. Endy

attended the hearing; Ms. Endy clocked almost twice the number of

hours on the case compared to Mr. Joyce, and no doubt she was more

familiarized with the case and thus could have provided valuable

assistance to Mr. Joyce during the hearings.

              We also hold that billing four hours to attend oral

argument before this court is reasonable, even though the actual

argument time was considerably less.              Oral arguments scheduled

before this court usually begin at 9:30 am and can sometimes last

until after noon.     Mr. Joyce's allotment of four hours seems to be

in the ballpark for attorneys who sit in for the full duration of

their argument, usually waiting for their case to be called.                We


                                   -69-
agree with Castañeda that such time is "necessary and unavoidable

in litigation."      See Brewster v. Dukakis, 3 F.3d 488, 492 n.4 (1st

Cir. 1993) (identifying court appearances as a "core work" that is

worthy of full reimbursement).

             Therefore, we find that the government's challenges to

the time entries listed above are without merit.

                     4. Reduction of Hours Expended on Amended Petition

             As    previously   noted,       Castaneda       filed   an   amended

application for attorneys' fees after he had filed his original

petition.    The main difference between the two petitions is that,

on the amended petition, Castañeda sought a fee enhancement based

on   the   EAJA's    "limited   availability      of     qualified    attorneys"

exception to the $125 statutory cap.22             Since Castañeda was not

successful    in    obtaining   the    requested       fee    enhancement,   the

government now argues that we should deny Castañeda the specific

fees incurred in the drafting of the amended petition.                       The

government cites to Cooper v. United States Railroad Retirement

Board, 24 F.3d 1414, 1418 (D.C. Cir. 1994), where the D.C. Circuit

reduced the amount of hours billed on an amended application for

attorneys' fees, from 21 hours to 7 hours, because said application

mainly requested fees for proceedings in which the petitioner did

not qualify as a prevailing party.



22
   In addition, Castañeda's amended petition seemed to include a
significantly longer "procedural history" section.

                                      -70-
           Examining the records, it seems that Ms. Endy devoted 2.5

hours to working on the amended petition, while law clerk Brian

Doyle devoted 16 hours to it.   We therefore find it reasonable to

reduce Mr. Doyle's hours by eight hours, but we decline to reduce

the hours billed by Ms. Endy, due to the minimal amount of time she

devoted to the amended petition.       Accordingly, Mr. Doyle's total

hours for 2012 are reduced by eight.

                  5. Costs

           This brings us to the government's final challenge.    It

notes that Castañeda has requested almost $5,000 in "costs and

fees," but that none of the itemized statements are supported with

any documentation or are explained in sufficient detail to indicate

for what purpose they were incurred. We agree with the government

that this is the case, and that the costs, as presented, are

invalid.   Nevertheless, Castañeda has represented that

           Petitioner is prepared to submit actual time
           records and documentation in support of
           expenses in discovery or upon a court order.
           For the sake of efficiency and due to the
           length of litigation, the breadth of the
           Petitioner’s itemized statements, and the
           varying administrative and judicial phases of
           this litigation, Petitioner’s counsel deemed
           it more efficient to first allow the Court to
           decide, as a threshold issue, the portions of
           the Castañeda litigation where Petitioner may
           recover fees before litigating recordkeeping
           and fee disputes. As such, Respondent’s
           argument that Petitioner’s itemized statement
           is not supported by contemporaneous time
           records and other supporting documentation is
           premature at best.


                                -71-
We therefore order Castañeda to submit a new itemized statement of

attorneys' fees and expenses which conforms to the strictures of

this opinion.     His new statement of fees shall only include the

attorneys'    fees    that   were   expended    representing   him    in   the

proceedings    that    led   to   our   decision   in   Castañeda    IV,   the

"intimately related" post-remand administrative proceedings that

followed, the proceedings in Castañeda V and the current fee

litigation.     If Castañeda wishes to also recover costs, he shall

file an itemized statement of costs that includes supporting

documentation and an appropriate description of those costs.               The

government shall have an opportunity to impeach any costs it deems

improvident.

                              VI. Conclusion

             For the reasons set forth above, Castañeda's petition is

granted in part and denied in part.            Castañeda shall have twenty

(20) days following the publication of this opinion to comply with

the order contained herein.

             So ordered.




                                     -72-